Case: 14-30019      Document: 00512800000         Page: 1    Date Filed: 10/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-30019
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       October 10, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

HELEN FAYE STEWART,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CR-15-2


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Helen Faye Stewart was convicted of health care fraud and was
sentenced to 36 months of imprisonment, to be followed by two years of
supervised release. On appeal, Stewart argues that her waiver of conflict-free
counsel was invalid. Specifically, she argues that the district court did not
comply with United States v. Garcia, 517 F.2d 272 (5th Cir. 1975), abrogated
on other grounds by Flanagan v. United States, 465 U.S. 259, 263 & n.2 (1984),


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30019     Document: 00512800000     Page: 2      Date Filed: 10/10/2014


                                  No. 14-30019

and contends that the court should have conducted a more thorough inquiry
regarding her waiver of the right to conflict-free counsel.
      “If a defendant chooses to proceed with representation by counsel who
has a conflict of interest, a district court must conduct what is commonly
known as a ‘Garcia hearing’ to ensure a valid waiver by the defendant of his
Sixth Amendment right.” United States v. Garcia-Jasso, 472 F.3d 239, 243
(5th Cir. 2006). In a Garcia hearing, the district court is required to ensure
that the defendant is aware of the existence of the conflict, that the defendant
realizes the potential problems by continuing to be represented by conflicted
counsel, and that the defendant is aware of the right to obtain other counsel.
Id. However, a district court needs to conduct a Garcia hearing only if there is
an “actual conflict of interest,” as opposed to “a speculative or potential
conflict.” United States v. Hernandez, 690 F.3d 613, 618-19 (5th Cir. 2012)
(internal quotation marks and citation omitted). Because Stewart does not
allege or establish the existence of an actual conflict, she does not show that
the district court was required to conduct a Garcia hearing, much less conduct
a more thorough inquiry regarding her waiver of conflict-free counsel. See id.
Her argument is without merit.
      Stewart also argues that defense counsel was ineffective at the
sentencing hearing for failing to secure the testimony of favorable witnesses.
The record is not sufficiently developed to permit review of this claim on direct
appeal. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014), petition
for cert. filed (June 4, 2014) (No. 13-10484).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2